Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the embodiments shown in Figures 1-11 and 16-24 in the reply filed on 12 July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 42-43 and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 July 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the contact portion of the hook having a “resilient, elastic coating” thereon, as set forth in claim 34, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figure 1 of the drawings is missing from the drawing set filed 26 July 2019.  
	The drawings contain handwritten reference characters, which makes it difficult to determine some of the numerals used. For example, it is unclear whether a 1, 7, or ^ is being used. Another example is whether a 9 or g is being used.
	Reference character “26” denotes the disc portion of a wheel and NOT a rim. Namely, a rim is ONLY the portion of a wheel on which a tire is mounted.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “32” has been used to designate both the “fastening means” and the “bolt circle”.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "42" and "44" have both been used to designate the same element.  
	Reference characters "42", "44", and "50" have all been used to designate the same element in Figure 3.  
	Reference characters "20" and "60" have both been used to designate the same element.  
	Reference characters "84", "86", and "90" have all been used to designate the same element.  

	Reference characters "60" and "70" have both been used to designate the same element in Figure 6.
	Reference characters "58", "20", and "60" have all been used to designate the same element.  
	Reference characters "58" and "60" have both been used to designate the same element.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 48.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The text of lines 2-5 of page 10 is a duplicate of the text set forth in lines 35-38 of page 9.
	Reference character “109” is incorrectly described as denoting a central opening in a “rim”. However, the central opening 109 is actually located in the disc portion of the wheel, given the fact that a “rim” is ONLY the portion of a wheel on which a tire is mounted.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-36, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 36 is indefinite due to the fact that it is unclear what element of the invention is being referred to by the term “its”. 
	Claim 40 is indefinite due to the fact that the term “via” fails to describe any actual physical structure of the invention. 
	
The term “flat” in claim 35 is a relative term which renders the claim indefinite. The term “flat” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-30, 33, 36-39, 41, and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (4,666,216). Figures 10-11 of Smith shows a traction attachment having all of the features as set forth in the above claims.
	Per claims 26 and 44, Smith shows an attachment 60a that allows driving operation of a wheel with limited tire function, wherein the attachment 60a includes a base body with a fastening device 140 allowing fastening of the attachment 60a to the rim of a wheel 16. The base body is circular or annular in shape when viewed in the axial direction.
	Per claim 27, the fastening device 140 includes at least one detachable fastening member 140d. 
	Per claims 28-29, the at least one detachable fastening member 140d may be arranged in at least two positions radially offset from each other to correspond to a specific rim diameter. 
	Per claim 30, the fastening device 140 includes at least one fastening member (140d and the nut on bolt 150) which move in at least one of the radial and axial direction relative to the base body.
	Per claim 33, the fastening device 140 includes a hook portion 140c that engages behind a rim flange 20 of the wheel 16. 
	Per claim 36, the fastening device 140 is configured so that the attachment 60a contacts the rim over at least a sixth of the circumference of the wheel rim.
	Per claim 37, the fastening device 140 is urged in an axial direction towards the rim when fastening on the rim. 
	Per claim 38, the fastening device 140 includes a radially inwardly sloping clamping surface (at 140c), and moves radially inwards during fastening of the attachment 60a to the wheel rim. 
	Per claim 39, the base body of the attachment 60a includes a rim-side part and a part 140d remote from the rim, which is detachable from the rim-side part. 
	Per claim 41 the attachment 60a includes an elastically resilient tread body 62. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith. 
	Per claims 34-35, Smith shows the hook portion 140c having a contact portion that is circumferentially curved to rest “flat” (i.e. in contact with) the rim flange 20.
	Regarding claim 34, Smith does not disclose that the contact portion includes a resilient, elastic coating thereon to prevent damage to the rim flange 20. However, it is well-known in the art for contact portions of an element fastened to a wheel rim may be encapsulated with a resilient and elastic coating to protect the surface of the rim flange. 

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claims 26-30, 33-39, 41, and 44 above, and further in view of Pender (6,038,346). Smith does not show the attachment being formed with a base body having at least two circumferential segments connected together. 
	Pender teaches the use of an attachment for a wheel that includes a body having at least two circumferential segments (6a and 6b) that are connected together. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to form the body of the attachment of Smith from two segments, for the purpose of reducing the amount of space required to store the attachment when not in use. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-41 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/493,863 (allowed on 19 July 2022). Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claim(s) is/are fully encompassed by the patented claims. Therefore, it is obvious that the Applicant is claiming the same invention in different and/or broader terms.
	
Claims 26-41 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41 and 43-58 of copending Application No. 16/486,415 (allowed on 4 August 2022). Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claim(s) is/are fully encompassed by the patented claims. Therefore, it is obvious that the Applicant is claiming the same invention in different and/or broader terms.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show the structure of wheel attachments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/JASON R BELLINGER/                                                                            Primary Examiner, Art Unit 3617